                Case 3:21-cv-00029 Document 1 Filed 02/09/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

LARA HAZELTON AND                                    §
ANTHONY JIMERSON,                                    §
     Plaintiffs                                      §
                                                     §
v.                                                   §                          3:21-cv-29
                                                              Civil Action No. __________________
                                                     §
STATE FARM LLOYDS,                                   §
     Defendant                                       §



               DEFENDANT STATE FARM LLOYDS' NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Defendant State Farm Lloyds files this Notice of Removal pursuant to 28 U.S.C. §1446(a)

and respectfully shows the following:

                                        Procedural Background

          1.      On January 6, 2021, Plaintiffs Lara Hazelton and Anthony Jimerson, filed their

Original Petition styled Cause No. 2021DCV0034; Lara Hazelton and Anthony Jimerson v. State

Farm Lloyds; In the 120th Judicial District, El Paso County, Texas.1

          2.      On January 12, 2021, service of suit on Defendant State Farm Lloyds’ ("State

Farm") registered agent occurred and Defendant timely thereafter answered on February 2, 2021.2

          3.      State Farm now timely files this Notice of Removal within 30 days of service of

suit.




1
    See Exhibit A, Plaintiffs’ Original Petition at page 1.
2
    See Exhibit A, Defendant’s Original Answer.
             Case 3:21-cv-00029 Document 1 Filed 02/09/21 Page 2 of 6




                                        Nature of the Suit

       4.      This lawsuit involves a dispute over Defendant's handling of Plaintiffs’ insurance

claim for damages allegedly caused by a severe weather event occurring on October 23, 2018, to

Plaintiffs’ property at 4317 Santa Rita Street, El Paso, Texas 79902, El Paso County, Texas.

Plaintiffs assert causes of action against State Farm for negligence, violations of Chapters 541 and

542 of the Texas Insurance Code, breach of contract, Texas Deceptive Trade Practice Act, common

law fraud and violation of Chapter 542 of the Texas Insurance Code. Plaintiffs currently seek

economic damages, statutory interest penalties, treble damages under the Texas Insurance Code,

mental anguish damages, exemplary damages, attorneys’ fees, and costs of court.

                                        Basis for Removal

       5.      Removal is proper under 28 U.S.C. § 1332 because there is complete diversity of

citizenship between the proper parties to the suit and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.3

       6.      There is complete diversity of citizenship between the parties. Upon information

and belief, Plaintiffs are citizens of Texas when their Petition was filed, and continue to be

citizens of Texas.

       7.      At the time Plaintiffs filed their Original Petition in State District Court on

January 6, 2021, naming State Farm Lloyds as Defendant, and as of the date of filing this Notice,

Defendant State Farm Lloyds is not a citizen of the State of Texas for diversity jurisdiction




3
  The Original Petition asserts Plaintiffs’ damages are greater than $100,000 and less than
$500,000.00. See Exhibit A, Plaintiff’s Original Petition at paragraph 5.



                                                 2
             Case 3:21-cv-00029 Document 1 Filed 02/09/21 Page 3 of 6




purposes.4   State Farm Lloyds is an association of individual underwriters.5          All of the

Underwriters at the time of Plaintiffs filing this suit and all times relevant to determining

diversity jurisdiction are domiciled in Illinois6. Specifically, all Underwriters are residents of

Illinois, employed in Illinois and are intending to remain domiciled in Illinois during their time

as an Underwriter for State Farm Lloyds.7

       8.       Further, this Court has diversity jurisdiction over this matter because the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. Plaintiffs have pled their damages

exceed $100,000 in damages in their petition.8 Consistent with the amount sought in the Petition,

this dispute exceeds the amount in controversy required for diversity jurisdiction pursuant to 28

U.S.C. §1332.

       9.       In addition, in determining the amount in controversy, the court may consider

“policy limits and potential attorney’s fees, penalties, statutory damages, and punitive damages.”9



4
  See Exhibit B, Affidavit of Michael Roper; see also Royal Ins. Co. of America v. Quinn-L Capital
Corp., 3 F.3d 877, 882 (5th Cir. 1993), cert. denied, 114 S. Ct. 1541 (1994) (defining “Lloyds’
Plan” insurer). See, e.g. Garza v. State Farm Lloyds, 2013 WL 3439851, at *2 (S.D. Tex. July 8,
2013) (“Therefore, the Court finds that State Farm has sufficiently demonstrated by a
preponderance of the evidence that its underwriters are not citizens of Texas. This means State
Farm and the Plaintiffs are completely diverse.”)
5
  See Exhibit B, Affidavit of Michael Roper.
6
  Id.
7
  Id.
8
  See Exhibit A, Plaintiff’s Original Petition at paragraph 5.
9
   St. Paul Reinsurance Co., Ltd v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v.
State Farm Lloyds, 1999 WL 151667 (N.D. Tex. Mar. 10, 1999) at *2-3 (finding a sufficient
amount in controversy in Plaintiffs’ case against their insurance company for breach of contract,
fraud, negligence, gross negligence, bad faith, violations of the Texas Insurance Code, violations
of the Texas Deceptive Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George
S. May Int’l Co., et. al., 75 F. Supp. 2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and
the potential for recovery of punitive damages for the amount in controversy determination);
Chittick v. Farmers Insurance Exchange, 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a
sufficient amount in controversy after considering the nature of the claims, the types of damages
sought and the presumed net worth of the defendant in a claim brought by the insureds against
their insurance company for actual and punitive damages arising from a claim they made for roof

                                                  3
              Case 3:21-cv-00029 Document 1 Filed 02/09/21 Page 4 of 6




Here, Plaintiffs claim severe weather caused damages to their property that Plaintiffs insured

through State Farm Lloyds.10 Plaintiffs seek damages for State Farm’s alleged failure to pay them

what was owed under the terms of their insurance contract.11 The Policy at issue for the reported

October 23, 2018 date of loss is a Texas Homeowners Policy with coverage limits of $269,700.00

for the dwelling and $202,275.00 for personal property.

       10.     In addition, Plaintiffs seek actual damages, treble statutory damages, mental

anguish damages, exemplary damages and statutory interest penalties.12 Plaintiffs also seeks

attorney fees for bringing this suit.13 Thus, given the plain language of their pleading, the Policy

involved in Plaintiffs’ claim, the nature of Plaintiffs’ claim, and the types of damages sought, it is

more likely than not that the amount in controversy exceeds the federal jurisdictional minimum of

$75,000.00.

       11.     Based on the Policy’s coverage limits and the damages alleged, it would be legally

possible for Plaintiffs to obtain a recovery of at least $75,000.00.

                              The Removal is Procedurally Correct

       12.     State Farm Lloyds was first served with Plaintiffs’ Original Petition in District

Court on January 12, 2021. Therefore, State Farm filed this Notice of Removal within the 30-day

time period required by 28 U.S.C. §1446(b).




damages); see also Waldon v. Stonebridge Life Ins. Co., 2013 WL 12090036 (W.D. Tex. Oct. 8,
2013) at *1 (“ In ascertaining the amount in controversy, a court may consider policy benefits,
potential attorney's fees, as well as penalties, statutory damages, and punitive damages the insurer
could be liable for under state law.” (citing St. Paul, 134 F.3d at 1253)).
10
   See Exhibit A, Plaintiff’s Original Petition at paragraphs 59-69.
11
   Id.
12
   See Exhibit A, Plaintiff’s Original Petition at paragraph 59.
13
   See Exhibit A, Plaintiff’s Original Petition at paragraph 62.


                                                  4
              Case 3:21-cv-00029 Document 1 Filed 02/09/21 Page 5 of 6




        12.     Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to Plaintiffs’ claims allegedly occurred in this district.

        13.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice as Exhibit A.

        14.     Pursuant to 28 U.S.C. §1446(d), promptly after State Farm files this Notice, written

notice of the filing of this Notice of Removal will be given to Plaintiffs, the adverse party.

        15.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be filed

with the District Clerk for 120th Judicial District for El Paso County, Texas, promptly after State

Farm files this Notice.

        WHEREFORE, Defendant State Farm Lloyds requests that this action be removed from

the 120th Judicial District for El Paso County, Texas to the United States District Court for the

Western District of Texas, El Paso Division, and that this Court enter such further orders as may

be necessary and appropriate.



                                                        Respectfully submitted,

                                                        LINDOW ▪ STEPHENS ▪ TREAT LLP

                                                        By:   ______________________________
                                                              David R. Stephens
                                                              State Bar No. 19146100
                                                              Attorney-in-Charge
                                                              One Riverwalk Place
                                                              700 N. St. Mary’s St., Suite 1700
                                                              San Antonio, Texas 78205
                                                              Telephone: (210) 227-2200
                                                              Facsimile: (210) 227-4602
                                                              dstephens@lstlaw.com
                                                        Counsel for Defendant State Farm Lloyds




                                                   5
             Case 3:21-cv-00029 Document 1 Filed 02/09/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was filed
electronically with the United States District Court for the Western District of Texas – El Paso
Division, with notice of case activity to be generated and sent electronically by the Clerk of the
Court with ECF notice being sent and via email on the 9th day of February, 2021, addressed to
those who do not receive notice from the Clerk of the Court.

Shaun W. Hodge
THE HODGE LAW FIRM, PLLC
Old Galveston Square Building
2211 Strand, Suite 302
Galveston, Texas 77550




                                                    ____________________________________
                                                    David R. Stephens




                                                6
